Citation Nr: 1630869	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  11-12 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to a rating in excess of 10 percent for headaches prior to March 26, 2014 and to a rating in excess of 30 percent thereafter.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The appellant is a Veteran who has multiple periods of active duty service from April 1989 to October 1996, from February 2003 to September 2003, and from June 3, 2008 to June 22, 2009. 

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision.  In January 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  In January 2014, the Board remanded claims for service connection for low back disability and GERD and the claim for increase for headaches for further development.  In a July 2014 rating decision, the Appeals Management Center (AMC) increased the rating for the Veteran's headaches to 30 percent effective March 26, 2014.  The AMC also granted service connection for lumbosacral strain.  Consequently, this latter claim is no longer on appeal before the Board.


FINDINGS OF FACT

1.  GERD is reasonably shown to have first become manifest during service.

2.  For the entire appeal period, the appellant's service-connected headaches have been manifested by impairment compatible with characteristic prostrating attacks occurring on average of once a month over the last several months.   
 

CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  From June 23, 2009, the criteria for a 30 percent but no higher rating for headaches have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.124a, Diagnostic Code 8100 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

A.  Service connection for GERD

At a March 2014 VA gastrointestinal examination, the examiner diagnosed the Veteran with GERD, noting that the disease had first been diagnosed in 2008.  The Veteran affirmatively reported that he first experienced symptoms of acid taste in his mouth and throat and burning in his throat while lying down during his 2008 deployment and that he knew he did not have these symptoms prior to this time.  Additionally, he noted that he was provided with a prescription for over the counter GERD medicine prior to his deployment ending; that once back home he was referred to his civilian doctor for treatment; and that this doctor treated the illness with medication.  

Similarly, a July 2009 VA new patient treatment record, approximately one month following separation shows that the Veteran reported that he began having problems with GERD in 2008.  

Thus, resolving any reasonable doubt in the Veteran's favor, GERD is show to have first become manifest during service.  Accordingly, service connection for this disability is warranted.  38 C.F.R. §§ 3.102, 3.303; Alemany v. Brown, 9 Vet. App. 518 (1996).  

B.  Increased ratings for headaches

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

The Veteran was awarded service connection for headaches by a July 1999 rating decision.  A 10 percent rating was assigned effective April 20, 1998.  The Veteran subsequently filed the instant claim for increase in September 2009.  Then, in the July 2014 rating decision, the Appeals Management Center (AMC) increased the rating for the Veteran's headaches to 30 percent effective March 26, 2014.

The Veteran's headaches are rated under Diagnostic Code 8100.  Under this Code, a 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months over the last several months, a 30 percent rating is assigned with characteristic prostrating attacks occurring on average of once a month over the last several months, and a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

At the July 2009 medical visit, the Veteran reported headaches that sometimes would get bad enough that he would have to leave work but usually occurred in the evenings.  The Veteran described the headaches as throbbing pain starting at the occiput and working their way forward.  Tylenol would help a little as would massage.  The Veteran indicated that he experienced the headaches weekly and that they had gotten more frequent.  Physical examination of the head area was unremarkable.  The Veteran was diagnosed with headaches and prescribed Naproxen as needed and a trial of Zomig.  

At a November 2009 QTC examination, the Veteran reported that he experienced headaches on average of two times per week that would last for 3 hours.  Examination of the head area was unremarkable and the examiner noted that there was no change in the Veteran's headache diagnosis.  The examiner also indicated that the Veteran was taking Tylenol for the headaches.      
 
At his January 2012 Board hearing, the Veteran reported that he had experienced a severe migraine headache the previous week.  He indicated that while experiencing the headache, he was incapacitated for approximately 30 to 40 minutes.  He initially noted that he experienced headaches of this severity regularly 2 to 3 times per month buy later indicated that the headaches involving the brief incapacitating episodes actually occurred two to three times per week.  He reported that he was taking Motrin and another pain pill prescribed by VA for the headache pain.  

At a March 24, 2014 VA examination, the Veteran was diagnosed with migraine headaches.  He reported that his headaches involved constant head pain and were localized to one side of the head; involved non-headache symptoms, including sensitivity to light that was apparently associated with an aura prior to onset of headache pain; occurred 3 to 4 times per month; lasted for less than 1 day; and involved characteristic prostrating attacks that were characterized as less frequent.  The examiner found that the Veteran did not have very prostrating and prolonged migraine attacks that were productive of severe economic inadaptability.  Additionally, the examiner concluded that the headache condition did not impact the Veteran's ability to work.  

The Board finds that the headache symptomatology presented in July 2009 VA medical record, along with the subsequent evidence concerning the severity of this symptomatology are most compatible with assignment of a 30 percent rating for characteristic prostrating attacks occurring on average of once a month over the last several months.  Consequently, as the July 2009 visit occurred only a month after the Veteran's separation from his final period of active duty and resolving any reasonable doubt in his favor, the Board will assign the 30 percent rating effective June 23, 2009, the day following separation.  38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8100.  

There is no basis for assigning a schedular rating in excess of 30 percent at any time during the appeal period, however, as there is no indication or specific allegation that the Veteran has very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  To the contrary, the March 2014 VA examiner specifically indicated that the Veteran did not have very prostrating and prolonged migraine attacks that were productive of severe economic inadaptability.  Nor is there other evidence record tending to indicate that the Veteran has such severe headache symptomatology.  Accordingly, a 30 percent but no higher rating for the headaches is warranted for the entire appeal period.  38 C.F.R. § 3.102, 4.124a, Diagnostic Code 8100.  

The Board also considered whether referral for an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  However, in this case, it appears that the scehdular criteria are adequate to rate the Veteran's headache disability.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).  Additionally, even if the criteria could be considered as not completely addressing the underlying symptomatology (e.g. the Veteran has experienced headaches more than once a month), the Veteran has not exhibited factors warranting extraschedular consideration, such as marked interference with employability or frequent hospitalizations due to his headache disability.  In this regard, there is no indication that he has ever been hospitalized for headaches; the evidence indicates that he continues to work full time; and there is no other evidence tending to indicate that his headaches markedly interfere with his employability.  Additionally, the March 2014 VA examiner actually found that the headache disability did not impact the Veteran's ability to work.  Consequently, referral for extraschedular consideration is not suggested by the record.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111 (2008).  

Finally, the Board notes that the Veteran receives service-connected compensation for other disabilities aside from his headaches.  However, there is no indication or allegation of record that the cumulative effect of these disabilities results in a greater level of impairment than that represented by the combined rating assigned for these disabilities.  Thus, the Board finds that the Veteran's service connected disabilities are adequately rated under the proper schedular evaluations and referral for extraschedular consideration based on the cumulative effect of those disabilities is not warranted.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

III.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, there is no indication in the record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015)."  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In regard to the claim for increase, the agency of original jurisdiction has obtained pertinent records of treatment or evaluation of the disabilities in question, including VA treatment records.  The Board also notes that where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  However, in this case, the Veteran has not identified any such records and all pertinent records have been obtained.  Additionally, VA has provided the Veteran with appropriate and adequate VA examinations.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim for increase for headaches.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist and the Board will proceed to render its decision.  

ORDER

Service connection for gastroesophageal reflux disease (GERD) is granted

Effective June 23, 2009, a 30 percent but no higher rating for headaches is granted subject to the regulations governing the payment of monetary awards.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


